10

1]

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
FRITZ K. RATCLIFFE,
Plaintiff, Case No. 2:19-cv-00516-BJR
V. ORDER OF DISMISSAL

UNITED STATES DEPARTMENT OF
EDUCATION,

Defendant.

 

 

 

 

Having reviewed the Report and Recommendation of the Honorable Michelle L.
Peterson, United States Magistrate Judge, Dkt. No. 4, the lack of objections or responses to that,
and the remaining record, the Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation.

(2) This action is DISMISSED without prejudice for failure to pay the filing fee as
required by 28 U.S.C. § 1914.

(3) The Clerk is directed to send copies of this Order to Plaintiff and Judge Peterson.

Dated this y of , 2019.

  
 
 

AROTHSTEIN

te District Judge

ORDER OF DISMISSAL - 1

 
